UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-22823 QAD Inc. (Exact name of Registrant as specified in its charter) Delaware 77-0105228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Innovation Place, Santa Barbara, California93108 (Address of principal executive offices) (805) 566-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R. As of August 31, 2011, there were 12,970,640 shares of the Registrant’s Class A common stock outstanding and 3,202,239 shares of the Registrant’s Class B common stock outstanding. QAD INC. INDEX PART I - FINANCIAL INFORMATION Page ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of July 31, 2011 and January 31, 2011 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended July 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM1A Risk Factors 27 ITEM 5 Exhibits 27 SIGNATURES 28 Index PART I ITEM 1 – FINANCIAL STATEMENTS QAD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) July31, January31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Deferred tax assets, net Other current assets Total current assets Property and equipment, net Capitalized software costs, net Goodwill Deferred tax assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; none issued or outstanding — — Common stock: Class A, $0.001 par value. Authorized 71,000,000 shares; issued 14,146,416 shares at both July 31, 2011 and January 31, 2011 14 14 Class B, $0.001 par value. Authorized 4,000,000 shares; issued 3,536,604 shares at both July 31, 2011 and January 31, 2011 4 4 Additional paid-in capital Treasury stock, at cost (1,510,843 shares and 1,721,601 shares at July 31, 2011 and January 31, 2011, respectively) ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 Index QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended July 31, Six Months Ended July 31, Revenue: License fees $ Maintenance and other Subscription fees Professional services Total revenue Costs of revenue: License fees Maintenance, subscription and other Professional services Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Other (income) expense: Interest income ) Interest expense Other (income) expense, net ) ) ) Total other (income) expense ) 99 Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Basic net income (loss) per share Class A $ ) Class B $ ) Diluted net income (loss) per share Class A $ ) Class B $ ) See Accompanying Notes to Condensed Consolidated Financial Statements. 2 Index QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended July 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts and sales adjustments Stock compensation expense Excess tax benefits from share-based payment arrangements ) — Other, net ) ) Changes in assets and liabilities: Accounts receivable Other assets ) Accounts payable ) ) Deferred revenue ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Capitalized software costs ) ) Other 13 2 Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of debt ) ) Tax payments, net of proceeds, related to stock awards ) ) Excess tax benefits from share-based payment arrangements 11 — Cash dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash and equivalents ) Net increase in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental disclosure of non-cash activities: Future obligations associated with dividend declaration $ $ Dividends paid in stock See Accompanying Notes to Condensed Consolidated Financial Statements. 3 Index QAD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements fairly present the financial information contained therein. These statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, all necessary adjustments, consisting of normal, recurring and non-recurring adjustments, have been included in the accompanying Condensed Consolidated Financial Statements to present fairly the financial position and operating results of QAD Inc. (“QAD” or the “Company”). The Condensed Consolidated Financial Statements do not include all disclosures required by accounting principles generally accepted in the United States of America for annual financial statements and should be read in conjunction with the audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended January 31, 2011. The Condensed Consolidated Financial Statements include the results of the Company and its wholly owned subsidiaries. The results of operations for the three and six months ended July 31, 2011 are not necessarily indicative of the results to be expected for the year ending January 31, 2012. On December 14, 2010, QAD shareholders approved a Recapitalization plan (the “Recapitalization”) pursuant to which the Company (i) established two classes of common stock, consisting of a new class of common stock with one-twentieth (1/20th) of a vote per share, designated as Class A common stock $0.001 par value per share (the "Class A Common Stock") and a new class of common stock with one vote per share, designated as Class B common stock $0.001 par value per share (the "Class B Common Stock"); (ii) reclassified each issued and outstanding whole share of the Company's existing $0.001 par value per share common stock (the "Existing Stock") as 0.1 share of Class B Common Stock; and (iii) issued a dividend of four shares of Class A Common Stock for each whole share of Class B Common Stock outstanding after giving effect to the foregoing reclassification.The reclassification of Existing Stock into Class A Common Stock and Class B Common Stock, together, reflects the effect of a two-to-one reverse stock split. Fractional shares were paid in cash and were not material. All references in the financial statements to the number of shares, stock options, restricted shares, stock appreciation rights and related per-share amounts of the Company’s common stock have been retroactively recast to reflect the effect of the Recapitalization for all periods presented. Beginning in the quarter ended April 30, 2011, the Company began presenting subscription revenue as a separate caption within revenue.Subscription revenue includes hosting arrangements and software as a service arrangements.In addition, the Company began presenting costs of professional services as a separate caption within costs of revenue.Prior period data has been reclassified to conform to the current presentation.These reclassifications had no effect on reported net income (loss), gross profit or total revenue. Recently Issued Accounting Standards In June 2011, the FASB issued ASU 2011-05 regarding ASC Topic 220 “Comprehensive Income.” This ASU eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity and requires the presentation of the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In addition, this ASU requires presentation on the face of the financial statements of reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. This ASU will be effective for the Company’s fiscal year beginning February 1, 2012.While this new accounting pronouncement will impact the presentation of other comprehensive income, it will not impact the Company’s consolidated financial position, results of operations or cash flow. In May 2011, the FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.” These amendments were issued to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements, particularly for level 3 fair value measurements. This ASU will be effective for the Company’s fiscal year beginning February 1, 2012. Early adoption is not permitted. The Company believes that the adoption of this ASU will not have a material impact on its consolidated statements of financial position, results of operations or cash flows. 4 Index 2.COMPUTATION OF NET INCOME (LOSS) PER SHARE The following table sets forth the computation of basic and diluted net income (loss) per share: Three Months Ended July 31, Six Months Ended July 31, (in thousands) (in thousands) Net income (loss) $ ) Less: Dividends declared ) Undistributed net income (loss) $ $ ) $ $ ) Net income (loss) per share – Class A Common Stock Dividends declared $ Allocation of undistributed net income (loss) ) ) Net income (loss) attributable to Class A common stock $ ) Weighted average shares of Class A common stock outstanding—basic Weighted average potential shares of Class A common stock — Weighted average shares of Class A common stock and potential common shares outstanding—diluted Basic net income (loss) per Class A common share $ ) Diluted net income (loss) per Class A common share $ ) Net income (loss) per share – Class B Common Stock Dividends declared $ Allocation of undistributed net income (loss) ) ) Net income (loss) attributable to Class B common stock $ $ 54 $ $ ) Weighted average shares of Class B common stock outstanding—basic Weighted average potential shares of Class B common stock 99 99 — Weighted average shares of Class B common stock and potential common shares outstanding—diluted Basic net income (loss) per Class B common share $ ) Diluted net income (loss) per Class B common share $ ) 5 Index Potential common shares consist of the shares issuable upon the release of restricted stock units (“RSUs”) and the exercise of stock options and stock appreciation rights (“SARs”). The Company’s unvested RSUs are not considered participating securities as they do not have rights to dividends or dividend equivalents prior to release. In addition, the Company’s unexercised stock options and SARs are not considered participating securities as they do not have rights to dividends or dividend equivalents prior to exercise. Class A common stock equivalents of approximately 2.2 million and 2.1 million for the three and six months ended July 31, 2011, respectively, were not included in the diluted calculation because their effects were anti-dilutive. Class B common stock equivalents of approximately 0.5 million for the three and six months ended July 31, 2011 were not included in the diluted calculation because their effects were anti-dilutive. Class A common stock equivalents of approximately 1.6 million and 2.6 million, respectively, for the three and six months ended July 31, 2010 were not included in the diluted calculation because their effects were anti-dilutive. Class B common stock equivalents of approximately 0.4 million and 0.7 million, respectively, for the three and six months ended July 31, 2010 were not included in the diluted calculation because their effects were anti-dilutive. 3.COMPREHENSIVE INCOME (LOSS) Comprehensive income (loss) includes changes in the balances of items that are reported directly as separate components of stockholders’ equity in the Company’s Condensed Consolidated Balance Sheets. The components of comprehensive income (loss) were as follows: Three Months Ended July 31, Six Months Ended July 31, (in thousands) (in thousands) Net income (loss) $ ) Foreign currency translation adjustments 43 ) ) Comprehensive income (loss) $ ) 4.FAIR VALUE MEASUREMENTS When determining fair value the Company uses a three-tier value hierarchy which prioritizes the inputs used in measuring fair value.Whenever possible, the Company uses observable market data. The Company relies on unobservable inputs only when observable market data is not available.Classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following table sets forth the financial assets, measured at fair value, as of July 31, 2011 and January 31, 2011: Fair value measurement at reporting date using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (in thousands) Money market mutual funds as of July 31, 2011 $ $
